  Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 1 of 14 PageID #:1686



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 ANTHONY MAYS, Individually and on behalf of     )
 a class of similarly situated persons; and JUDIA)
 JACKSON, as next friend of KENNETH              )
 FOSTER, Individually and on behalf of a class of)
 similarly situated persons                      )
                                                 )                     Case No. 20-cv-2134
                         Plaintiffs-Petitioners, )
                                                 )
 v                                               )
                                                 )
 THOMAS DART, Sheriff of Cook County,            )
                                                 )
                       Defendant-Respondent )

                   SUPPLEMENTAL DECLARATION OF MICHAEL MILLER

I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare as follows:

    1. That I am currently employed by the Cook County Sheriff’s Office (“CCSO”) as the First Assistant
       Executive Director for the Cook County Department of Corrections (“CCDOC”). I have been
       employed in this role since 2019 and have worked in CCDOC for over thirty years.
    2. I previously executed a sworn Declaration concerning the CCSO’s response to the Novel
       Coronavirus (“COVID-19”) pandemic, filed on April 7, 2020 under Dkt. #31-8. Each and all
       paragraphs under said declaration are incorporated and re-stated herein
    3. I am familiar with the Court’s order entered April 9, 2020 requiring the CCSO to report to the Court
       certain steps taken to combat the spread of COVID-19 in the Cook County Department of
       Corrections (“CCDOC”).

Background

    4. CCDOC is an incredibly complex operation. On a regular day, rotating shifts of correctional
       officers and supervisory staff across multiple divisions transfer hundreds of detainees to court
       hearings, medical appointments, court-mandated and supplemental programming, and more.
       Detainees are provided three meals per day, essential supplies including bedding, uniforms,
       toothbrushes, and soap. Commissary deliveries are completed and logged. Inmate grievances and
       medical requests are collected and processed.

    5. CCDOC is required to weigh numerous factors while operating the jail. For example, when
       classifying a detainee and making a housing determination, multiple factors are considered
       including but not limited to: criminal charge(s), criminal history and incarceration history, the
       safety of staff and detainees, security requirements for each detainee, correctional disciplinary
       history, and mental health needs.




                                                                                       1030311\305587263.v1
  Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 2 of 14 PageID #:1687



   6. As of April 17, 2020 the CCDOC detainee population is 4,233. 98 detainees were released from
      custody on April 16, 2020. There were 13 newly rearrested people remanded from bond court who
      were not released on bond or released on electronic monitoring.
   7. As of April 17, 2020 at 10:00a.m., there are 180 detainees in CCDOC custody who have tested
      positive for COVID-19 and are assigned to Isolation tiers. 170 detainees have been moved to
      Convalescent Tiers, as they are recovering from COVID-19.
   8. The CCSO has activated emergency staffing provisions of its Collective Bargaining Agreements
      in order to assign court services deputies to CCDOC operations. Approximately 123 deputies have
      been assigned to CCDOC as of April 17, 2020.

Social Distancing

   9. The CCSO has implemented social distancing policies across the CCDOC compound in a variety
      of ways. We opened previously closed divisions in order to spread housing assignments across
      more available space, including: Division 4, Division 5, Bootcamp barracks/Mental Health
      Transition Center, and Division 2 Dorm 1, Dorm 3, and Dorm 4.
   10. As explained in my April 7, 2020 declaration, to reduce the potential spread of the virus, we
       implemented a process to quarantine and isolate tiers, designate them as such and install certain
       rules as it relates to each.
           a. Quarantine Tiers are tiers where new detainees are assigned after intake and housed for
              the first fourteen days of their stay. In addition, any tier where a detainee develops
              symptoms of COVID-19 is immediately designated as a Quarantine Tier. The symptomatic
              detainee is treated and removed from the tier and taken to an Isolation Tier at the direction
              of medical staff. The remainder of the tier is identified as under Quarantine.
           b. Isolation Tiers are tiers designated to house symptomatic detainees and detainees who
              have tested positive for COVID-19, to receive immediate care and be isolated from the rest
              of the jail population. Every detainee in an isolation tier has exhibited clear symptoms or
              has a positive test for COVID-19. However, symptomatic detainees are held in different
              tiers than known positive COVID detainees.
           c. Convalescent Tiers are tiers designated to house detainees recovering from COVID-19,
              who were moved to Isolation Tiers for treatment after testing positive, but have now tested
              negative and are in recovery.
   11. CCDOC has transitioned 175 tiers across CCDOC to single cell housing. Only 11 tiers currently
       do not have single cell housing, due to unique mental health needs of those detainees assigned.
       Cermak Health Services (“Cermak”) traditionally makes housing recommendations regarding such
       mental health needs, where, for example, an individual must be housed in a dorm setting in light of
       a psychiatric condition. Approximately 2,521 detainees are housed in single cells as of the date of
       this declaration.

   12. As of April 17, 2020, for dormitory housing, we have spread detainees throughout to allow all
       dorms to be at 50%, aside from RTU and restricted housing. Approximately 684 detainees are
       currently housed in four dormitories—Division 2 Dorm 1, Dorm 2, Dorm 3, and Dorm 4—so there
       are approximately 170-200 detainees per dorm that each normally house 900.
   13. Since March 20, 2020, the number of detainees who are housed in single cells has increased by
       545%. Since March 20, 2020, the number of detainees who are housed in double cells has decreased
       by 93%. Miller Declaration Exhibit 1.




                                                                                       1030311\305587263.v1
  Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 3 of 14 PageID #:1688



   14. Miller Declaration Exhibit 2 attached shows the number of detainees in each open tier and division
       housing the general population, and the percentage those tiers were toward capacity on March 15,
       2020 compared to April 17, 2020.

   15. Miller Declaration Exhibit 3 attached shows the number of detainees in each open tier and division
       in Cermak Health Services and RTU, and the percentage those tiers were toward capacity on March
       15, 2020 and April 17, 2020.

   16. On March 15, 2020 there were 144 living units occupied, 27 dorms, and 117 celled tiers. As of
       April 17, 2929, there are 192 living units occupied, 49 dorms, and 143 celled tiers. This is a 33%
       overall increase in the occupied living units. As of April 17, 2020, 94% of celled tiers are single
       celled.

   17. Cermak Health Services, RTU, and Division 2 Dorm 1 Tier DIV2-D1-D contain specialized
       populations that cannot be housed in other areas of the Jail.
   18. CCSO has been providing detainees with education on social distancing since late February 2020,
       through signage and verbal direction. CCSO has emphasized that detainees should maintain 6-feet
       of distance from each other. During hours out of their cells or bunk beds in dormitories, the
       detainees may move about as they wish and may maintain separation between themselves.
   19. CCDOC is rotating hours detainees may be in common areas, such that only half of all detainees
       assigned to a tier are released into the dayroom(s) at one time. Provide the opportunity
   20. However, these procedures are subject to change in the event of a safety or security incident, such
       as fights involving multiple detainees. Detainees involved in such incidents may be sent to special
       management tiers.
   21. CCSO administers the electronic monitoring program for detainees who receive electronic
       monitoring as a condition of bail. The CCSO can sustain the monitoring of approximately XX
       individuals through the electronic monitoring program. If the CCSO were required to increase the
       population in this program it would result in a potential risk to public safety.

Personal Protective Equipment

   22. The CCSO has continued to work diligently to obtain and distribute personal protective equipment
       (“PPE”) across CCDOC. Deliveries of PPE and distribution to staff—and, where appropriate,
       detainees—are captured and preserved on stationary cameras.

   23. As of April 11, 2020, all detainees assigned to Quarantine Tiers are issued a new mask each day.

   24. General population detainees have neither known exposures to people with COVID-19 nor
       symptoms of COVID-19. Therefore, the CDC does not recommend that they use surgical masks.
       The CCDOC will also provide the general population of detainees with masks for their comfort and
       for security purposes to avoid any conflicts related to the provision of masks to other detainees on
       the Quarantine Tiers, as supplies permit.

   25. As of the date of this Declaration, CCDOC has inventoried XXX surgical masks and XXX cloth
       masks. To illustrate, between April 11 and April 13 the Critical Incident Command Center
       distributed 13,920 surgical masks across the jail compound. In complying with recent changes to
       CDC guidance, as affirmed by this court’s order, we are utilizing 4,700 surgical masks for detainees
       per day. We expect to exhaust this supply, at its current rate, on June 7, 2020.



                                                                                       1030311\305587263.v1
Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 4 of 14 PageID #:1689
Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 5 of 14 PageID #:1690




           Miller
         Declaration
          Exhibit 1
Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 6 of 14 PageID #:1691
Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 7 of 14 PageID #:1692
Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 8 of 14 PageID #:1693




           Miller
         Declaration
          Exhibit 2
                                       Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 9 of 14 PageID #:1694




                                                                    Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division              Facility             Tier     Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020 Tier Type First Quarantine Projected End Date
        10              Division 10          DIV10-1A      48             48                24                  100%                    50%
        10              Division 10          DIV10-1B      48             46                24                   96%                    50%
        10              Division 10          DIV10-2A      48             44                24                   92%                    50%
        10              Division 10          DIV10-2B      48              0                24                  closed                  50%
        10              Division 10          DIV10-2C      48             46                24                   96%                    50%
        10              Division 10          DIV10-2D      48             48                24                  100%                    50%
        10              Division 10          DIV10-3A      48             47                24                   98%                    50%
        10              Division 10          DIV10-3B      48             45                24                   94%                    50%
        10              Division 10          DIV10-3D      48             43                23                   90%                    48%
        10              Division 10          DIV10-4A      48             46                24                   96%                    50%
        10              Division 10          DIV10-4B      48             47                24                   98%                    50%
        10              Division 10          DIV10-4C      48             48                24                  100%                    50%
        10              Division 10          DIV10-4D      48             48                23                  100%                    48%
        11              Division 11          DIV11-AA      48             42                22                   88%                    46%
        11              Division 11          DIV11-AB      48             48                24                  100%                    50%
        11              Division 11          DIV11-AC      48             46                20                   96%                    42%
        11              Division 11          DIV11-AD      48             48                23                  100%                    48%
        11              Division 11          DIV11-AF      48             45                21                   94%                    44%
        11              Division 11          DIV11-BB      48             39                20                   81%                    42%
        11              Division 11          DIV11-BC      48             44                20                   92%                    42%
        11              Division 11          DIV11-BD      48             42                21                   88%                    44%
        11              Division 11          DIV11-BF      48             48                23                  100%                    48%
        11              Division 11          DIV11-BG      48             45                23                   94%                    48%
        11              Division 11          DIV11-BJ      48             47                23                   98%                    48%
        11              Division 11          DIV11-CC      48             47                24                   98%                    50%
        11              Division 11          DIV11-CH      48             48                22                  100%                    46%
         2           Division 2 Dorm 1       DIV2-D1-A     48             38                13                   79%                    27%
         2           Division 2 Dorm 1       DIV2-D1-B     48              0                8                   closed                  17%
         2           Division 2 Dorm 1       DIV2-D1-C     48              0                18                  closed                  38%
         2           Division 2 Dorm 1       DIV2-D1-D     48              0                39                  closed                  81%
         2           Division 2 Dorm 1       DIV2-D1-E     48              0                22                  closed                  46%
         2           Division 2 Dorm 1       DIV2-D1-F     48              0                24                  closed                  50%
         2           Division 2 Dorm 1       DIV2-D1-G     48              0                19                  closed                  40%
         2           Division 2 Dorm 1       DIV2-D1-H     48              0                24                  closed                  50%
         2           Division 2 Dorm 2       DIV2-D2-M     48              0                15                  closed                  31%
         2           Division 2 Dorm 2       DIV2-D2-O     48             41                15                   85%                    31%
         2           Division 2 Dorm 2       DIV2-D2-P     44             44                17                  100%                    39%
         2           Division 2 Dorm 2       DIV2-D2-S     44              0                15                  closed                  34%
         2           Division 2 Dorm 2       DIV2-D2-T     48              0                18                  closed                  38%
         2           Division 2 Dorm 2       DIV2-D2-V     48              1                13                    2%                    27%
         2           Division 2 Dorm 3      DIV2-D3-AA     44             18                20                   41%                    45%
         2           Division 2 Dorm 3      DIV2-D3-BB     48              0                22                  closed                  46%
         2           Division 2 Dorm 3      DIV2-D3-CC     48              0                0                   closed                 closed
         2           Division 2 Dorm 3      DIV2-D3-EE     48              0                21                  closed                  44%
         2           Division 2 Dorm 3      DIV2-D3-FF     48              0                19                  closed                  40%
         2           Division 2 Dorm 3      DIV2-D3-GG     48              0                22                  closed                  46%
         2           Division 2 Dorm 3      DIV2-D3-HH     48              0                10                  closed                  21%
         2           Division 2 Dorm 4      DIV2-D4-LL     54             52                21                   96%                    39%




Active\51151\1030311\305587084.v1-4/17/20
                                      Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 10 of 14 PageID #:1695




                                                                    Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division              Facility             Tier     Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020 Tier Type First Quarantine Projected End Date
        2            Division 2 Dorm 4      DIV2-D4-LU     54             43                1                    80%                     2%
        2            Division 2 Dorm 4      DIV2-D4-ML     50             49                15                   98%                    30%
        2            Division 2 Dorm 4      DIV2-D4-MU     50             44                11                   88%                    22%
        2            Division 2 Dorm 4      DIV2-D4-NL     63             54                10                   86%                    16%
        2            Division 2 Dorm 4      DIV2-D4-NU     63             51                9                    81%                    14%
        2            Division 2 Dorm 4      DIV2-D4-OL     48             34                24                   71%                    50%
        2            Division 2 Dorm 4      DIV2-D4-OU     48              0                0                   closed                 closed
        2            Division 2 Dorm 4      DIV2-D4-PL     40             20                19                   50%                    48%
        2            Division 2 Dorm 4      DIV2-D4-PU     40             19                18                   48%                    45%
        2            Division 2 Dorm 4      DIV2-D4-QL     50              0                24                  closed                  48%
        2            Division 2 Dorm 4      DIV2-D4-QU     50              0                0                   closed                 closed
        2            Division 2 Dorm 4      DIV2-D4-RL     37              0                26                  closed                  70%
        2            Division 2 Dorm 4      DIV2-D4-RU     37              0                0                   closed                 closed
        4                Division 4           DIV4-I1      48              0                24                  closed                  50%
        4                Division 4           DIV4-J1      48              0                21                  closed                  44%
        4                Division 4           DIV4-K1      40              0                16                  closed                  40%
        4                Division 4           DIV4-L1      40              0                0                   closed                 closed
        4                Division 4           DIV4-L2      40              0                18                  closed                  45%
        4                Division 4           DIV4-M1      40              0                0                   closed                 closed
        4                Division 4           DIV4-N2      40              0                14                  closed                  35%
        4                Division 4           DIV4-P1      48              0                18                  closed                  38%
        4                Division 4           DIV4-P2      48              0                24                  closed                  50%
        4                Division 4           DIV4-Q1      48              0                20                  closed                  42%
        4                Division 4           DIV4-Q2      48              0                22                  closed                  46%
        5                Division 5           DIV5-1A      44              0                21                  closed                  48%
        5                Division 5           DIV5-1B      40              0                19                  closed                  48%
        5                Division 5           DIV5-1E      40              0                0                   closed                 closed
        5                Division 5           DIV5-1G      44              0                0                   closed                 closed
        5                Division 5           DIV5-1H      40              0                16                  closed                  40%
        5                Division 5           DIV5-1J      40              0                11                  closed                  28%
        5                Division 5           DIV5-1K      40              0                18                  closed                  45%
        5                Division 5           DIV5-1L      40              0                19                  closed                  48%
        5                Division 5           DIV5-2A      44              0                5                   closed                  11%
        5                Division 5           DIV5-2B      40             25                0                    63%                   closed
        5                Division 5           DIV5-2C      40              0                0                   closed                 closed
        5                Division 5           DIV5-2F      44             26                15                   59%                    34%
        5                Division 5           DIV5-2G      44              7                0                    16%                   closed
        5                Division 5           DIV5-2H      40              0                0                   closed                 closed
        5                Division 5           DIV5-2J      40              0                0                   closed                 closed
        5                Division 5           DIV5-2K      40              0                0                   closed                 closed
        5                Division 5           DIV5-2M      44             43                14                   98%                    32%
        6                Division 6           DIV6-1A      40             38                18                   95%                    45%
        6                Division 6           DIV6-1B      44             43                22                   98%                    50%
        6                Division 6           DIV6-1C      44             44                22                  100%                    50%
        6                Division 6           DIV6-1D      40             40                20                  100%                    50%
        6                Division 6           DIV6-1H      40             35                20                   88%                    50%
        6                Division 6           DIV6-1J      40              0                19                  closed                  48%
        6                Division 6           DIV6-1L      44             44                22                  100%                    50%




Active\51151\1030311\305587084.v1-4/17/20
                                      Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 11 of 14 PageID #:1696




                                                                  Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
     Division             Facility             Tier    Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020   Tier Type First Quarantine Projected End Date
         6              Division 6           DIV6-1N     44             44                22                  100%                    50%
         6              Division 6           DIV6-1P     40             38                20                   95%                    50%
         6              Division 6          DIV6-1Q      40             39                19                   98%                    48%
         6              Division 6           DIV6-1R     40             37                20                   93%                    50%
         6              Division 6           DIV6-2B     44             44                21                  100%                    48%
         6              Division 6           DIV6-2C     44             44                22                  100%                    50%
         6              Division 6           DIV6-2D     40             40                19                  100%                    48%
         6              Division 6           DIV6-2H     40             40                20                  100%                    50%
         6              Division 6           DIV6-2J     40             40                21                  100%                    53%
         6              Division 6           DIV6-2K     40             40                20                  100%                    50%
         6              Division 6           DIV6-2L     44             43                22                   98%                    50%
         6              Division 6           DIV6-2N     44             43                22                   98%                    50%
         6              Division 6           DIV6-2P     40             40                20                  100%                    50%
         6              Division 6          DIV6-2Q      40             40                24                  100%                    60%
         6              Division 6           DIV6-2R     40             38                25                   95%                    63%
         9              Division 9           DIV9-1A     44             44                19                  100%                    43%
         9              Division 9           DIV9-1B     44             44                22                  100%                    50%
         9              Division 9           DIV9-1D     44             39                18                   89%                    41%
         9              Division 9           DIV9-1E     44             35                19                   80%                    43%
         9              Division 9           DIV9-1F     44             15                21                   34%                    48%
         9              Division 9          DIV9-1G      44             34                22                   77%                    50%
         9              Division 9           DIV9-2A     44             44                22                  100%                    50%
         9              Division 9           DIV9-2B     44             43                19                   98%                    43%
         9              Division 9           DIV9-2D     44             44                22                  100%                    50%
         9              Division 9           DIV9-2E     44             37                37                   84%                    84%
         9              Division 9           DIV9-2F     44             32                20                   73%                    45%
         9              Division 9          DIV9-2G      44              0                22                  closed                  50%
         9              Division 9           DIV9-3A     44             42                22                   95%                    50%
         9              Division 9           DIV9-3B     44             43                22                   98%                    50%
         9              Division 9           DIV9-3C     44             43                22                   98%                    50%
         9              Division 9           DIV9-3E     44             21                22                   48%                    50%
         9              Division 9          DIV9-3G      44             43                22                   98%                    50%
         9              Division 9           DIV9-3H     44             43                21                   98%                    48%
         9              Division 9           DIV9-LI     10              1                1                    10%                    10%
        10              Division 10         DIV10-1C     48             47                24                   98%                    50%         Quarantine    4/9/2020 16:26    5/1/2020
        10              Division 10         DIV10-1D     48             45                22                   94%                    46%         Quarantine   4/16/2020 19:59   4/30/2020
        10              Division 10         DIV10-3C     48             47                20                   98%                    42%         Quarantine   3/31/2020 18:10   4/30/2020
        11              Division 11         DIV11-AG     48             47                24                   98%                    50%         Quarantine   3/31/2020 15:30   4/29/2020
        11              Division 11         DIV11-AH     48             47                24                   98%                    50%         Quarantine   4/12/2020 11:29    5/1/2020
        11              Division 11         DIV11-AJ     48             47                23                   98%                    48%         Quarantine    4/9/2020 6:55     5/1/2020
        11              Division 11         DIV11-BA     48             48                24                  100%                    50%         Quarantine   4/15/2020 11:59    5/1/2020
        11              Division 11         DIV11-BH     48             46                24                   96%                    50%         Quarantine    4/13/2020 7:59   4/30/2020
        11              Division 11         DIV11-CA     48             48                24                  100%                    50%         Quarantine   4/10/2020 21:59   4/30/2020
        11              Division 11         DIV11-CB     48             48                24                  100%                    50%         Quarantine   3/31/2020 17:48   4/27/2020
        11              Division 11         DIV11-CD     48             47                24                   98%                    50%         Quarantine   3/26/2020 12:42   4/24/2020
        11              Division 11         DIV11-CF     48             48                24                  100%                    50%         Quarantine   3/26/2020 12:13   4/30/2020
        11              Division 11         DIV11-CG     48             48                24                  100%                    50%         Quarantine    4/9/2020 7:26    4/30/2020
        11              Division 11         DIV11-CJ     48             48                30                  100%                    63%         Quarantine    3/31/2020 7:21   4/29/2020




Active\51151\1030311\305587084.v1-4/17/20
                                      Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 12 of 14 PageID #:1697




                                                                  Occupancy as of   Occupancy as of   Percent Occupied as of   Percent Occupied
    Division               Facility         Tier       Capacity     3/15/2020         4/17/2020             3/15/2020           as of 7/17/2020   Tier Type    First Quarantine Projected End Date
       11               Division 11      DIV11-DA        48             47                24                   98%                    50%         Quarantine   3/31/2020 18:07       4/27/2020
       11               Division 11      DIV11-DB        48             47                24                   98%                    50%         Quarantine    4/7/2020 14:57        5/1/2020
       11               Division 11      DIV11-DC        48             47                24                   98%                    50%         Quarantine    4/9/2020 9:30         5/1/2020
       11               Division 11      DIV11-DD        48             47                23                   98%                    48%         Quarantine    3/29/2020 9:02        5/1/2020
       11               Division 11      DIV11-DF        48             45                24                   94%                    50%         Quarantine    4/10/2020 0:59       4/27/2020
       11               Division 11      DIV11-DG        48             46                24                   96%                    50%         Quarantine    4/9/2020 9:30        4/30/2020
       11               Division 11      DIV11-DH        48             47                24                   98%                    50%         Quarantine    4/13/2020 6:43       4/27/2020
       11               Division 11      DIV11-DJ        48             46                24                   96%                    50%         Quarantine    4/13/2020 6:36       4/29/2020
        2            Division 2 Dorm 2  DIV2-D2-N        48              0                23                  closed                  48%         Quarantine    4/4/2020 21:29       4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-R        48              0                24                  closed                  50%         Quarantine    4/3/2020 6:51        4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-U        44              0                19                  closed                  43%         Quarantine    4/8/2020 10:30       4/30/2020
        2            Division 2 Dorm 2  DIV2-D2-W        44              0                25                  closed                  57%         Quarantine   4/15/2020 17:53        5/1/2020
        2            Division 2 Dorm 3 DIV2-D3-DD        48              0                22                  closed                  46%         Quarantine   4/15/2020 19:29       4/30/2020
        2            Division 2 Dorm 3  DIV2-D3-JJ       48              0                19                  closed                  40%         Quarantine    4/4/2020 17:59       4/25/2020
        4                Division 4       DIV4-I2        48              0                16                  closed                  33%         Quarantine   4/16/2020 15:59       4/30/2020
        4                Division 4       DIV4-J2        48              0                9                   closed                  19%         Quarantine   4/15/2020 12:29        5/1/2020
        4                Division 4       DIV4-K2        40              0                15                  closed                  38%         Quarantine    4/9/2020 20:59       4/23/2020
        4                Division 4       DIV4-M2        40              0                14                  closed                  35%         Quarantine   4/15/2020 17:11       4/29/2020
        4                Division 4       DIV4-N1        40              0                16                  closed                  40%         Quarantine    4/9/2020 11:59       4/23/2020
        5                Division 5       DIV5-1C        40              3                18                    8%                    45%         Quarantine    4/2/2020 12:00       4/30/2020
        5                Division 5       DIV5-1D        40              0                17                  closed                  43%         Quarantine   4/15/2020 19:59       4/30/2020
        5                Division 5       DIV5-1F        44              0                17                  closed                  39%         Quarantine    4/6/2020 12:00       4/30/2020
        5                Division 5       DIV5-1M        44              0                20                  closed                  45%         Quarantine    4/6/2020 1:00        4/30/2020
        5                Division 5       DIV5-2D        40             25                9                    63%                    23%         Quarantine    4/4/2020 13:31       4/28/2020
        5                Division 5       DIV5-2E        40             19                14                   48%                    35%         Quarantine    4/3/2020 20:30       4/25/2020
        5                Division 5       DIV5-2L        40             36                16                   90%                    40%         Quarantine    4/9/2020 8:03        4/26/2020
        6                Division 6       DIV6-1K        40             34                20                   85%                    50%         Quarantine   3/26/2020 23:59       4/30/2020
        6                Division 6       DIV6-2A        40             40                20                  100%                    50%         Quarantine   3/31/2020 14:01       4/30/2020
        9                Division 9       DIV9-1C        44             41                23                   93%                    52%         Quarantine    4/9/2020 7:17        4/26/2020
        9                Division 9       DIV9-1H        44             38                20                   86%                    45%         Quarantine    4/15/2020 7:15       4/29/2020
        9                Division 9       DIV9-2C        44             44                24                  100%                    55%         Quarantine    4/9/2020 16:23       4/23/2020
        9                Division 9       DIV9-2H        44             37                12                   84%                    27%         Quarantine    4/3/2020 11:29       4/21/2020
        9                Division 9       DIV9-3D        44             41                29                   93%                    66%         Quarantine    3/29/2020 8:45       4/30/2020
        9                Division 9       DIV9-3F        44              0                22                  closed                  50%         Quarantine   4/15/2020 22:30       4/30/2020
    Hospital              Hospital        Hospital       n/a            13                27                    n/a                    n/a
Outside Counties     Outside Counties Outside Counties   n/a             8                8                     n/a                    n/a




Active\51151\1030311\305587084.v1-4/17/20
Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 13 of 14 PageID #:1698




            Miller
          Declaration
           Exhibit 3
                                      Case: 1:20-cv-02134 Document #: 62-5 Filed: 04/17/20 Page 14 of 14 PageID #:1699


                                                        Occupancy as if   Occupancy as of   Percent Occupied as of   Percent Occupied as of
 Division           Facility          Tier   Capacity     3/15/2020         4/17/2020             3/15/2020                4/17/2020          Tier Type First Quarantine Projected End Date
     8        Division 8 Cermak     DIV8-2E    n/a            14                13                    n/a                      n/a
     8        Division 8 Cermak     DIV8-2N    24             27                4                   113%                      17%
     8        Division 8 Cermak     DIV8-2S    26             29                23                  112%                      88%
     8        Division 8 Cermak     DIV8-2W    20             12                11                   60%                      55%
     8        Division 8 Cermak     DIV8-3E    12             6                 3                    50%                      25%              Isolation                     4/24/2020
     8        Division 8 Cermak     DIV8-3N    20             14                14                   70%                      70%
     8        Division 8 Cermak     DIV8-3S    14             12                4                    86%                      29%              Isolation   3/28/2020 3:00    4/30/2020
     8        Division 8 Cermak     DIV8-3W    20             14                11                   70%                      55%              Isolation   3/30/2020 19:00   4/30/2020
  8 RTU        Division 08 RTU     DIV08-2A    20             10                8                    50%                      40%
  8 RTU        Division 08 RTU     DIV08-2B    39             21                12                   54%                      31%             Quarantine 4/16/2020 19:00     4/30/2020
  8 RTU        Division 08 RTU     DIV08-2E    20             18                10                   90%                      50%              Isolation 3/25/2020 19:59     5/1/2020
  8 RTU        Division 08 RTU      DIV08-2F   39             32                38                   82%                      97%
  8 RTU        Division 08 RTU     DIV08-2G    39             28                39                   72%                     100%
  8 RTU        Division 08 RTU     DIV08-3A    20             18                7                    90%                      35%              Isolation   3/26/2020 18:29   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3B    39             39                22                  100%                      56%             Quarantine   4/7/2020 12:30    4/23/2020
  8 RTU        Division 08 RTU     DIV08-3C    39             38                38                   97%                      97%              Isolation   3/25/2020 15:41   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3D    39             39                39                  100%                     100%              Isolation   3/25/2020 21:00   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3E    20             16                6                    80%                      30%              Isolation   3/25/2020 23:59   5/1/2020
  8 RTU        Division 08 RTU      DIV08-3F   39             39                28                  100%                      72%             Quarantine   3/31/2020 17:59   4/25/2020
  8 RTU        Division 08 RTU     DIV08-3G    39             38                24                   97%                      62%             Quarantine   3/31/2020 12:59   4/30/2020
  8 RTU        Division 08 RTU     DIV08-3H    39             39                35                  100%                      90%             Quarantine   3/31/2020 9:41    5/1/2020
  8 RTU        Division 08 RTU     DIV08-4A    20             16                14                   80%                      70%
  8 RTU        Division 08 RTU     DIV08-4B    39             11                20                   28%                      51%             Quarantine 4/2/2020 20:00      4/29/2020
  8 RTU        Division 08 RTU     DIV08-4C    39             39                37                  100%                      95%
  8 RTU        Division 08 RTU     DIV08-4D    39             38                20                   97%                      51%
  8 RTU        Division 08 RTU     DIV08-4E    20             12                5                    60%                      25%              Isolation   3/26/2020 11:30   4/30/2020
  8 RTU        Division 08 RTU      DIV08-4F   39             38                31                   97%                      79%             Quarantine   4/1/2020 20:01    5/1/2020
  8 RTU        Division 08 RTU     DIV08-4G    39             38                27                   97%                      69%             Quarantine   4/8/2020 11:29    4/30/2020
  8 RTU        Division 08 RTU     DIV08-4H    39             39                28                  100%                      72%             Quarantine   3/31/2020 12:27   5/1/2020
  8 RTU        Division 08 RTU     DIV08-5A    20             12                7                    60%                      35%
  8 RTU        Division 08 RTU     DIV08-5B    39             36                25                   92%                      64%
  8 RTU        Division 08 RTU     DIV08-5C    39             10                17                   26%                      44%              Isolation   4/4/2020 13:00    4/30/2020
  8 RTU        Division 08 RTU     DIV08-5D    39             28                11                   72%                      28%
  8 RTU        Division 08 RTU     DIV08-5E    20             9                 2                    45%                      10%              Isolation 3/30/2020 20:30     4/30/2020
  8 RTU        Division 08 RTU      DIV08-5F   39             38                22                   97%                      56%             Quarantine 4/9/2020 0:59       4/30/2020
  8 RTU        Division 08 RTU     DIV08-5G    39             23                9                    59%                      23%
  8 RTU        Division 08 RTU     DIV08-5H    39             36                29                   92%                      74%             Quarantine 4/3/2020 20:30      4/27/2020
Boot Camp         Boot Camp        Boot Camp   500            0                172                  closed                    34%              Isolation 3/30/2020 20:30     5/1/2020




Active\51151\1030311\305587084.v1-4/17/20
